The Honorable Gunner DeLay State Representative 4200 Free Ferry Lane Fort Smith, Arkansas 72903-2388
Dear Representative DeLay:
This is in response to your request for an opinion about the effect of the "deregulation bill," recently passed by the legislature. See Acts 1999, No. 1556. You note that it was your understanding that there would be a moratorium on raising the rates of residential customers, but that in Fort Smith, the citizens are being faced with a petition that will increase residential rates. You also note that in March of 1999, "OGE" and the Public Service Commission entered into an agreement whereby the rates of commercial and industrial customers would be reduced coinciding with an increase to residential customers. You state that this case is presently pending before the Public Service Commission. See P.S.C. Docket No. 98-036-U. Your question is as follows:
  Can OGE legally increase rates to residential customers under the facts that I have presented?
I must decline to address this question in light of this office's long-standing policy against issuing opinions on matters that are the subject of pending litigation. This policy has consistently been applied to matters pending before administrative agencies as well as before the courts. See, e.g., Ops. Att'y Gen. 97-329; 97-105; 96-137; 92-360 and 90-114. The Public Service Commission will provide an answer to the question, with a right of appeal to the courts, if necessary.
Sincerely
MARK PRYOR Attorney General